Citation Nr: 1608840	
Decision Date: 03/04/16    Archive Date: 03/09/16

DOCKET NO.  10-03 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a back disability, to include spondylolisthesis with degenerative disc disease, status post laminectomy with disc fusion, status post disc replacement.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1968 to September 1970.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In December 2013, the Veteran testified at a video conference hearing before the undersigned.

The Board remanded the Veteran's claim for further development in August 2014 and, in a May 2015 decision, granted the Veteran's request to reopen a claim of entitlement to service connection for a back disability.  The Board, however, denied entitlement to service connection on the merits.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In December 2015, the Court granted a Joint Motion for Partial Remand.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the appellant's case should be applied to those electronic records.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In their Joint Motion for Partial Remand, the parties agreed that, in its May 2015 decision denying the Veteran entitlement to service connection for a back disability, the Board did not discuss the appellant's lay contentions in sufficient detail and did not decide whether the evidence of record warranted a VA examination.  

After a review of the record, the Board finds that the most appropriate way to address the parties' concerns is to afford the Veteran a VA examination with instructions for the examiner consider the appellant's lay contentions.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding, pertinent records of treatment for the appellant's back disorder from the New Mexico VA Health Care System since July 2013.  All records received should be associated with the claims file by placement in VBMS, not Virtual VA.  If the AOJ cannot locate any Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.  
 
2.  The AOJ shall ask the Veteran to provide any releases necessary for VA to secure any outstanding private records of treatment he has received for his back disorder from private health care providers.  The AOJ should then obtain copies of all pertinent records from all identified sources which have not previously been secured for inclusion in the claims file and associate them with the claims file by placement in VBMS, not Virtual VA.  If the AOJ cannot locate such records, the AOJ must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.  

3.  Thereafter, the Veteran must be scheduled for a VA orthopedic examination to assess the nature and etiology of any diagnosed back disorder.  The examiner must be provided access to the appellant's claims file, VBMS file, and Virtual VA file and the examination report should reflect consideration of the Veteran's documented medical history.  All indicated tests should be accomplished (to include X-rays if necessary), and all clinical findings reported in detail.  The examiner should then address the following questions:

(a)  What are the Veteran's current diagnoses pertaining to any back disorder?  For any diagnosed back disorder the examiner must state whether it is at least as likely as not, i.e., is there at least a 50/50 chance, that the disorder is a result of any incident in service, to include whether the disorder began to manifest during service.  

(b) Does the evidence of record show that any of the Veteran's current back symptoms are due to a congenital spinal defect?  In this respect, a "defect" is defined as a condition which is more or less stationary in nature, whereas a "disease" is a disorder that is capable of improving or deteriorating.  Defects are not diseases or injuries within the meaning of applicable legislation concerning service connection.

(c) If a diagnosed back disorder is a congenital disorder, but not a congenital defect, was the disorder aggravated during active service?  The term "aggravation" means a permanent increase in disability during active service beyond the natural progress of the preexisting condition.  Please discuss the evidence used to support your conclusion.  

The examiner must discuss the Veteran's lay statements regarding the history, symptoms, and functional impairment caused by his back disorder, including his statements regarding injuries in service from a fall and from repeated heavy lifting.  The physician is advised that while the Veteran is not competent to state that he has suffered from a specific lumbar disorder since service, he is competent to state that he has had back pain since active duty.  The physician is further advised, however, that while the absence of corroborating clinical records may NOT be the determinative factor, the terms competence and credibility are not synonymous.   
 
The examiner must set forth all examination findings with a complete explanation based on the facts of this case and any relevant medical literature for the comments and opinions expressed.

If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§  3.158, 3.655 (2015).  
 
5.  Ensure that the examination report fully complies with these remand directives.  The AOJ must ensure that the examiner documents his or her consideration of the Veteran's paperless claims file.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.  
 
6.  After undertaking any other development deemed appropriate, readjudicate the claim.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




